 



Exhibit 10.1

 

WAIVER NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

WAIVER NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Waiver”), dated as
of April 1, 2020, among DAVE & BUSTER’S, INC., a Missouri corporation (the
“Borrower”), the Lenders party or consenting hereto constituting the Required
Lenders (the “Lenders”) and BANK OF AMERICA, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”). All capitalized
terms used herein (including in this preamble) and not otherwise defined herein
shall have the respective meanings provided such terms in the Credit Agreement
(as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Dave & Buster’s Holdings, Inc., a Delaware corporation, as a guarantor,
the Borrower, the direct and indirect Subsidiaries of the Borrower from time to
time party thereto, as guarantors, the several financial institutions from time
to time party thereto, as lenders, Swing Line Lender and/or L/C Issuer, the
Administrative Agent, and Wells Fargo Bank, National Association, as syndication
agent, are parties to that certain Amended and Restated Credit Agreement, dated
as of August 17, 2017 (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Credit Agreement”).

 

WHEREAS, pursuant to Section 13.13 of the Credit Agreement, the Borrower has
requested that the Administrative Agent and the Required Lenders consent to the
waiver described in Section 1 hereof, and, subject to the satisfaction of the
conditions set forth herein, the Administrative Agent and the Required Lenders
are willing to do so.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

 

1.       Waiver. Subject to the satisfaction of the conditions set forth in
Section 2 hereof, Lenders constituting Required Lenders hereby agree to waive
the requirement pursuant to Section 8.5(b) of the Credit Agreement that the
opinion of KPMG LLP or another firm of independent public accountants of
recognized national standing that accompanies the annual audited financial
statements of the Consolidated Group Companies for the Fiscal Year ended
February 2, 2020 be without going concern or any like qualification.

 

2.       Conditions to Effectiveness. This Waiver shall become effective on the
date (the “Waiver Effective Date”) upon receipt by the Administrative Agent of a
fully-executed copy of this Waiver by each Loan Party, the Administrative Agent
and the Required Lenders.

 

3.       No Waiver. Nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Credit
Agreement or any of the other Loan Documents (other than as set forth herein),
or constitute a course of conduct or dealing among the parties. The
Administrative Agent and Lenders reserve all rights, privileges and remedies
under the Loan Documents. Except as expressly amended hereby, the Credit
Agreement and other Loan Documents remain unmodified and in full force and
effect.

 

4.       Counterparts; Integration. This Waiver may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, each of which shall constitute an original, and all such
counterparts taken together shall be deemed to constitute one and the same
contract. Delivery of an executed counterpart of a signature page to this Waiver
by facsimile or other electronic transmission will be effective as delivery of a
manually executed counterpart thereof.

 



-1-

 

 

5.       Headings. Section headings used in this Waiver are for reference only
and shall not affect the construction of this Agreement.

 

6.       Governing Law. THIS WAIVER AND THE TRANSACTIONS CONTEMPLATED HEREBY,
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL CLAIMS AND
CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

7.       Submission to Jurisdiction; Waiver of Jury Trial. The parties hereto
hereby acknowledge and agree that this Waiver is subject to Section 13.23 of the
Credit Agreement, the terms of which are incorporated by reference herein,
mutatis mutandis, as if set forth in their entirety herein.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

-2-

 

 

The parties hereto have caused this letter to be duly executed and delivered by
their duly authorized officers or other representatives as of the date first set
forth above.

 



  BANK OF AMERICA, N.A., as Administrative Agent           By: /s/ Charlene
Wright-Jones     Name: Charlene Wright-Jones     Title: Vice President          
BBVA USA, as Lender           By: /s/ Jeffrey Piccinelli     Name: Jeffrey
Piccinelli     Title: Senior Vice President           BMO HARRIS BANK N.A., as
Lender           By: /s/ Keith Watanabe     Name: Keith Watanabe     Title:
Director           CAPITAL ONE, N.A., as Lender           By: /s/ Michael
Sullivan     Name: Michael Sullivan     Title: Duly Authorized Signatory        
  FIFTH THIRD BANK, NATIONAL ASSOICATION, as Lender           By: /s/ Michael H.
Keith     Name: Michael H. Keith     Title: Vice President           FIRST
HORIZON BANK, as Lender           By: /s/ Erik Toft     Name: Eric Toft    
Title: Vice President           JPMORGAN CHASE BANK, N.A., as Lender          
By: /s/ Alexander Vardaman     Name: Alexander Vardaman     Title: Authorized
Officer           PNC BANK, NATIONAL ASSOCIATON, as Lender           By: /s/
Brendan McGuire     Name: Brendan McGuire     Title: Executive Vice President

 



 

 

 

  REGIONS BANK, as Lender           By: /s/ Ryan Fischer     Name: Ryan Fischer
    Title: Managing Director           STIFEL BANK & TRUST, as Lender          
By: /s/ Daniel P. McDonald     Name: Daniel P. McDonald     Title: Vice
President           SYNOVUS BANK, as Lender           By: /s/ Robert Haley    
Name: Robert Haley     Title: Officer           TRUIST BANK, as Lender          
By: /s/ Sheryl Squires Kerley     Name: Sheryl Squires Kerley     Title: Vice
President           U.S. BANK NATIONAL ASSOCIATON, as Lender           By: /s/
Sean P. Walters     Name: Sean P. Walters     Title: Vice President          
WEBSTER BANK, NATIONAL ASSOCIATON, as Lender           By: /s/ Esther Catandella
    Name: Esther Catandella     Title: Vice President                   DAVE &
BUSTER’S, INC., as Borrower           By: /s/ Brian Jenkins     Name: Brian
Jenkins     Title: Chief Executive Officer

 



 

 